DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-8, 11, 12, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, 15 and 16 of U.S. Patent No. 10,972,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,779. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Application 17/189443
Patent No 10,972,779
Claims 1, 11, 16. A method, comprising: receiving, by a processing system including a processor, a follower list for a personalized channel associated with a user, wherein the follower list comprises a list of one or more subscribers to be invited to access 


Claim 3. The method of claim 1, wherein the initiating the creation of the personalized channel comprises providing, by the processing system, a filter for the personalized channel.

Claim 15. The device of claim 12, wherein the template defines a channel number, a channel name, and channel type of the personalized channel.
Claim 6. The method of claim 1, wherein the personalized channel is created based on a template provided by equipment associated with the user.
Claim 2. The method of claim 1, wherein the initiating the creation of the personalized channel comprises providing, by the processing system, a template for the personalized channel to the equipment of the user to be completed by the user as the completed template responsive to receiving the request.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims cite: “plurality of service providers comprises plurality of service providers comprises a satellite service provider, an interactive television network provider, an Internet-based content provider, an over-the-top (OTT) content provider, and a radio channel” The specification cites: “the personal channel system 100 can receive content from a satellite service provider, an interactive television network, an Internet based content provider, or an Over-The-Top system, among other sources”.  The claim language requires all providers to be presented simultaneously, but the specification describes that the only one provider is enough. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taleb (USPPGPub N 20120054278, referred to as Taleb).
Regarding claims 1, 11 and 16:
A method, comprising: 
Taleb teaches receiving, by a processing system including a processor, a follower list for a personalized channel associated with a user, wherein the follower list comprises a list of one or more subscribers to be invited to access the personalized channel, (Taleb, screenshot of a webpage showing the list of members invited to access user’s channels, Fig. 9, [0091]) ; 
Taleb teaches sending, by the processing system, an invite to each subscriber of the one or more subscribers, (Taleb, the channel owner may also invite new subscribers to join the channel social's network from within his contacts, [0086], [0091], Fig. 3, Fig. 9); 
Taleb teaches adding, by the processing system, the personalized channel to a channel line-up for a subscriber of the one or more subscribers responsive to receiving an acceptance message from the subscriber of the one or more subscribers, (Taleb, a user may accept a channel join request and/or a channel join invitation, [0048] wherein the user can select new content items, add them to the channel program, schedule their streaming times, [0086]); 

Taleb teaches delivering, by the processing system, content via the personalized channel to the first device in accordance with the identifying of the first device, (Taleb, a channel program is forwarded to the members of the channel social network determined by user's identifier or identifier of the social network owner, [0071], [0054], [0057]., Fig. 2).
Regarding claims 2 and 12:
Taleb teaches the method of claim 1, wherein the delivering the content via the personalized channel to the first device is in accordance with a filter defined by the subscriber, (Taleb, social network using one or a list of search criteria (e.g., social network identifier, social network owner name/ID, specific keywords in the social network description, social networks a particular user is joining, most popular social network, most active social network, largest social network, social network mailing list, [0057]).
Regarding claims 3 and 13:
Taleb teaches the method of claim 1, wherein the delivering the content via the personalized channel to the first device is in accordance with a user profile associated with the subscriber, (Taleb, if a user desires to view his/her profile or the profile of another user, the display module 232 shows values of different entries, regarding the profile, available at the subscriber database 206, [0074], [0084], [0091]).
Regarding claims 4 and 15:
Taleb teaches the method of claim 1, wherein the invite relates to a paid subscription to the personalized channel, (Taleb, an owner of a channel, exclusive for personal use, may be charged less or none for a paid content item he/she did not indeed view, [0076]-[0077]).
Regarding claim 5:
Taleb teaches the method of claim 1, wherein the personalized channel is listed as publicly available, (Taleb, video content may be obtained from, for instance and not limited to, live event broadcasters/streamers, cable and satellite TV broadcasters, [0041]).
Regarding claim 6:
Taleb teaches the method of claim 1, wherein the personalized channel is created based on a template provided by equipment associated with the user, (Taleb, template, Fig. 9).
Regarding claims 7 and 17:

Regarding claims 8, 14 and 18:
Taleb teaches the method of claim 1, wherein the content is prioritized based on content type, (Taleb, the content scheduling module 226 may prioritize this set of content items for channels with a high number of subscribers, [0070]).
Regarding claims 9 and 19:
Taleb teaches the method of claim 1, wherein the content is obtained from a plurality of service providers, (Taleb, Fig. 1).
Regarding claims 10 and 20:
Taleb teaches the method of claim 9, wherein the plurality of service providers comprises a satellite service provider, an interactive television network provider, an Internet-based content provider, an over-the-top (OTT) content provider, and a radio channel, (Taleb, Fig. 1).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.